DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 10/13/21.  Claims 1, 8, 9, 15, and 16 have been amended.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,628,834. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially similar limitations. For example, note that U.S. Patent No. 10,628,834 recites in step 1 of claim 1 “training…a fraud detection model using machine learning techniques” while this application recites similar but broader language in step 1 of claim 1 such as “training…a machine learning model.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia et al. (US 2014/0058763 A1) in view of Wilkins et al. (US 2013/0117081 A1) in view of Wright et al. (US 2002/0194119 A1), and further in view of Dhurandhar et al. (US 2015/0242856 A1).
(A) Referring to claim 1, Zizzamia discloses a method for processing a large amount of dynamically updating data, the method comprising (abstract of Zizzamia): 
in response to automatically detecting an instance of suspected misuse, determining, by the one or more hardware processors, a degree of similarity between the detected instance and a first known instance of misuse from the one or more known instances of misuse; generating, for the detected instance of suspected misuse and by the one or more hardware processors, explanatory information including an indication of similarity of the detected instance of suspected misuse to the first known instance of misuse (see Figs. 1-5 and para. 47-61 of Zizzamia; the Examiner interprets “fraud” to be a form of “misuse”. Zizzamia teaches that in order to separate fraudulent from legitimate claims, claims can be grouped into homogenous clusters that are mutually exclusive (i.e., a claim can be assigned to one and only one cluster). Thus, the clusters are composed of homogeneous claims, with little variation between the claims within the cluster for the variables used in clustering. The clusters can be defined on a multivariate basis and chosen to maximize the similarity of the claims within each cluster on all the predictive variables simultaneously. After the clusters have been defined using the clustering methodology, the clusters can be evaluated on the occurrence of investigation and fraud using the determinations on the historical claims used to define them (see, e.g., FIG. 4, step 58). In conjunction 
Zizzamia does not disclose training, by one or more hardware processors, a machine learning model using one or more sets of training data, wherein the machine learning model comprises a plurality of metrics, and wherein the one or more sets of training data comprises one or more known instances of misuse; automatically detecting, by the one or more hardware processors, an instance of suspected misuse using the machine learning model and first data; receiving, by the one or more hardware processors, feedback data associated with the detected instance of suspected misuse via a user-selectable option provided in a user interface, wherein the feedback data comprises an indication that the detected instance of suspected misuse is an instance of actual misuse and an explanation of why the detected instance of suspected misuse is an instance of actual misuse; transforming, by the one or more hardware processors, the feedback data into a first metric, separate from the plurality of metrics, that quantifies a characteristic of the instance of actual misuse; and updating, by the one or more hardware processors, the machine learning model using the first metric to form an updated machine learning model that detects a second instance of suspected misuse that was not detected by the machine learning model.
Wilkins discloses training, by one or more hardware processors, a machine learning model using one or more sets of training data, wherein the machine learning model comprises a plurality of metrics, and wherein the one or more sets of training data comprises one or more known instances of misuse; automatically detecting, by the one or more hardware processors, an instance of suspected misuse using the machine learning model and first data (para. 18, 20, and 56 of Wilkins; one or more of the predictive models may be trained using a plurality of historical leads with known fraud or accuracy data. In some implementations, the parameters of the predictive model may be set without training Data is then provided, at 130, that identify those leads (and/or lead sources) that are determined to be 
Wright discloses wherein the feedback data comprises an indication that the detected instance of suspected misuse is an instance of actual misuse and an explanation of why the detected instance of suspected misuse is an instance of actual misuse; transforming, by the one or more hardware processors, the feedback data into a first metric, separate from the plurality of metrics, that quantifies a characteristic of the instance of actual misuse; and updating, by the one or more hardware processors, the machine learning model using the first metric to form an updated machine learning model that detects a second instance of suspected misuse that was not detected by the machine learning model (para. 159-165 of Wright; note the fraud screening and risk scoring system 1007 may use one or more computer-implemented models that include one or more tests and mathematical algorithms to evaluate fraud risk associated with a transaction. The performance of the screening and scoring system may be refined in terms of predictability and accuracy by carrying out data modeling, model output optimization, and feedback based on risk score values generated by the system in comparison to information in transaction result database 1011. For example, assume that fraud screening and risk scoring system 1007 receives transaction information and assigns a risk score value that indicates a relatively low risk associated with completing the transaction. However, the transaction is in fact fraudulent and results in a charge-back request from the cardholder's card issuer to the merchant 1001. The charge-back request is processed by the credit card data source 1009 and a record of it is made in transaction result database 1011. In this scenario, merchant service provider 1002 can improve the performance of fraud screening and risk scoring system 1007 by periodically exchanging transaction information and risk score values with credit card data source 1009 over path 1006A, and reviewing matching information in transaction result database 1011. Based on characteristics of the matching information, credit card data source 1009 can carry out data modeling and feedback 1010 and provide revised weight values, discrete score The fraud screening and risk scoring system 1007 may then use the new information to carry out subsequent screening evaluations with improved accuracy.)
Dhurandhar discloses receiving, by the one or more hardware processors, feedback data associated with the detected instance of suspected misuse via a user-selectable option provided in a user interface (para. 45, 47, 48, 52, 53, and 99 of Dhurandhar; note that human users (fraud analysts) label transactions as fraudulent and user interface devices 320 may be used for displaying results (e.g. fraud indices/scores) as well as receiving feedback and input customizing settings and parameters for any of the modules of analysis 230.  Expert feedback is received from users through input devices such as workstation terminals connected to the system network. Feedback 240 can provide concrete indications of particular data, anomalous/intelligent events, etc. which provide support or evidence of fraud and/or collusion between and among different entities. This feedback, which preferably includes identification of true/false positives in the results generated via the unsupervised learning algorithms 239, may then be used to update parameters affecting future data captured and supplied as input to the social network analysis module 237 and unsupervised learning algorithms 239. Specifically, either or both anomalous events module 243 and weights applied to rules in weighting step 244 may be updated in response to feedback 240.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Wilkins, Wright, and Dhurandhar within Zizzamia.  The motivation for do so would have been to discover the optimal classification formula (para. 47 of Wilkins), to improve accuracy (para. 160 of Wright), and to receive input from experts (para. 47 of Dhurandhar).
Claim 9 differs from claim 1 by reciting “One or more non-transitory machine-readable media storing instructions which, when executed by one or more hardware processors….” (see para. 487 of 
The remainder of claims 9 and 16 repeat substantially similar limitations as claim 1, and are therefore rejected for the same reasons given above.
(B) Referring to claim 2 and similar claim 17, Zizzamia discloses wherein determining the degree of similarity comprises determining a weighted distance between the detected instance and the first known instance of misuse (para. 54-57 of Zizzamia).
(C) Referring to claims 4 and 11, Zizzamia discloses further comprising: prior to automatically detecting the instance, automatically detecting the one or more known instances of misuse as being suspected of misuse using the machine learning model; receiving, from an independent source, a confirmation of misuse of the one or more known instances of misuse; wherein the first known instance of misuse is available for determining the degree of similarity after receiving the confirmation (para. 9-19, 49, 60, and 70-74 of Zizzamia).
(D) Referring to claims 5 and 12, Zizzamia disloses further comprising receiving, from the independent source, the confirmation of misuse for the detected instance, wherein the detected instance becomes a known instance of misuse for a next one of a detected instance (para. 70-74 of Zizzamia).
(E) Referring to claims 6 and 13, Zizzamia discloses wherein the independent source comprises one or more claim misuse analysts (para. 70-74 of Zizzamia).
(F) Referring to claims 7 and 14, Zizzamia discloses wherein automatically detecting an instance of suspected misuse further comprises: determining, for an entity, types of activities performed by the entity; determining, for each type of activity, a first percentage of members associated with the entity 
(G) Referring to claims 8 and 15, Zizzamia discloses wherein the entity is one of a health care provider, a health care member, a patient, or a pharmacy (para. 111 of Zizzamia).
(H) Referring to claim 18, Zizzamia discloses wherein the machine learning model is a function of a combination of weighted features of at least one misuse (para. 54-57 of Zizzamia).
(I) Referring to claim 19, Zizzamia discloses wherein the detection component automatically detects, prior to automatic detection of the instance, the one or more known instances of misuse as being suspected of misuse using the machine learning model, and further comprising a user interface component, at least partially implemented by computing hardware, configured to receive from an independent source, a confirmation of misuse of the one or more known instances of misuse(para. 9-19, 49, 60, and 70-74 of Zizzamia).
(J) Referring to claim 20, Zizzamia discloses further comprising a user interface component, at least partially implemented by computing hardware, configured to receive from an independent source, a confirmation of misuse for the detected instance, wherein the detected instance becomes a known instance of misuse for a next one of a detected instance (para. 70-74 of Zizzamia). 


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia et al. (US 2014/0058763 A1) in view of Wilkins et al. (US 2013/0117081 A1) in view of Wright et al. (US .
(A) Referring to claim 3, Zizzamia, Wilkins, Wright, and Dhurandhar do not disclose wherein determining the degree of similarity comprises determining the degree of similarity using a k-nearest neighbor (KNN) technique.
	Bolle discloses wherein determining the degree of similarity comprises determining the degree of similarity using a k-nearest neighbor (KNN) technique (para. 82 of Bolle).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bolle within Zizzamia, Wilkins, Wright, and Dhurandhar.  The motivation for doing so would have been for improved classification (para. 82 of Bolle).
(B) Claim 10 repeats substantially similar limitations as claim 3, and is therefore rejected for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686